Citation Nr: 0102727	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-01 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable disability rating for right 
ear hearing loss.

3.  Entitlement to a compensable disability rating for 
degenerative joint disease of the knees.

4.  Entitlement to a compensable disability rating for lumbar 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1971 to August 1991.  
These matters come to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision the RO denied 
entitlement to service connection for the residuals of a 
right leg injury, the residuals of an injury to the left ring 
finger, the residuals of an injury to the left wrist, and 
left ear hearing loss.  The RO granted service connection for 
degenerative joint disease of the knees, degenerative changes 
of the left elbow, degenerative changes of the cervical 
spine, lumbar strain, right ear hearing loss, laceration 
scars on the scalp and right cheek, and a laceration scar on 
the right wrist, all rated at zero percent. 

In his August 1992 notice of disagreement the veteran 
indicated that he disagreed with the denial of his claim for 
compensation benefits, but he did not identify the specific 
disabilities for which he was appealing.  In the October 1993 
statement of the case the RO included all of the disabilities 
for which service connection had been denied, and all of the 
disabilities that were granted service connection with zero 
percent ratings.  In January 1994 the RO granted an extension 
of time in which to file the substantive appeal to February 
2, 1994.  The veteran's substantive appeal was received at 
the RO on February 3, 1994.  Because it is assumed that the 
substantive appeal was mailed five days prior to its receipt, 
the Board finds that the substantive appeal was timely filed.  
38 C.F.R. § 20.305 (2000).

On post-hearing review of this case it must be noted that, in 
his February 1994 substantive appeal, the veteran stated that 
he was appealing the decision on hearing loss, the knee 
disorder, and the back disorder.  He made no reference 
whatsoever to any of the other disabilities adjudicated in 
the July 1992 rating decision.  Thus, the Board must conclude 
that he perfected an appeal only in regard to the denial of 
service connection for left ear hearing loss and the denials 
of compensable ratings for right ear hearing loss, 
degenerative joint disease of the knees, and lumbar strain.  
Testimony was taken at the hearing as to other issues that 
been denied by the RO but not addressed by the veteran in his 
substantive appeal is accepted in support of reopening those 
claims.  In that regard, the RO's attention is directed to 
the November 2000 hearing transcript.  Additionally, the 
veteran is seeking service connection for tinnitus, a matter 
that has never been adjudicated by the RO and is referred to 
the RO for initial consideration.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  For these reasons a remand is 
required.  

The veteran claims to have received treatment for the 
disabilities at issue from a private physician following his 
separation from service in 1991.  The records of that 
treatment are not in file, and may be relevant to the issues 
on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (when VA is put on notice of the existence of records 
and their relevance, VA must seek to obtain those records 
before proceeding with the appeal).  

Additionally, the November 1991 VA audiological evaluation is 
now too remote for rating the veteran's hearing loss in the 
right ear and, in view of the history of fluctuating test 
results for the left ear, a medical opinion is necessary in 
regard to service connection for hearing loss in that ear.  
Additionally, the Board finds that the results of the 1991 VA 
general medical examination are insufficient and too outdated 
for rating the other disabilities at issue.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996), appeal dismissed per curiam, 9 
Vet. App. 253 (1996) (the statutory duty to assist requires a 
thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability).

It should be noted that subsequent to certification of the 
appeal to the Board the veteran submitted medical evidence 
that is relevant to the issues on appeal.  This evidence is 
being referred to the RO for consideration in the first 
instance and the issuance of a supplemental statement of the 
case.  38 C.F.R. § 20.1304 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000) 
and 01-02 (January 9, 2001), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA, private, and service department, who 
treated or evaluated the veteran for 
hearing loss, a knee disorder, or a back 
disorder since his separation from 
service.  It is noted that at his hearing 
the veteran mentioned being treated by a 
Dr. Chou.  After securing any necessary 
release, the RO should obtain copies of 
any records that are not in file.  This 
should include contacting the veteran's 
employer at the Irwin Army Base, in Irwin 
California, for copies of the reports of 
all employee hearing tests that he has 
been given over the years.  

3.  After any additional medical records 
have been obtained, the veteran should be 
afforded a VA audiological evaluation in 
order to determine whether he has a left 
ear hearing loss that is related to 
service, and to determine the severity of 
the service-connected right ear hearing 
loss.  The claims file and a separate copy 
of this remand must be made available to 
the examiner, the review of which should 
be acknowledged in the examination report.  
The examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should review 
the results of any testing prior to 
completion of the report.

The audiologist should conduct an 
audiometric examination and provide an 
assessment of any hearing loss found.  In 
regard to the left ear, although the 
veteran was shown to have left ear hearing 
loss as defined by 38 C.F.R. § 3.385 on 
occasion during service, he did not 
manifest such hearing loss on his May 1991 
retirement examination.  Additionally, an 
employee reference audiogram of September 
24, 1991 (among the yellow documents filed 
near the top of the claims file) does not 
show right ear hearing loss under 
38 C.F.R. § 3.385, although on the VA 
examination of November 15, 1991, the 
veteran had a 40 decibel threshold at 
4,000 hertz, thereby meeting the 38 C.F.R. 
§ 3.385 criteria.  Additionally, despite 
the veteran's testimony that he had not 
been exposed to loud noise early during 
his post service employment, the September 
24, 1991 employee reference audiogram 
notes that reference was established 
following exposure in noise duties.  Thus, 
the fundamental question is whether the 
§ 3.385 hearing loss shown on the November 
1991 VA examination is as likely as not of 
service origin, inasmuch as no hearing 
loss under 38 C.F.R. § 3.385 was shown on 
the May 1991 retirement examination 
(although the veteran was not retired 
until August 1991) or on the September 24, 
1991, employee examination. 

4.  The RO should also afford the veteran 
a VA orthopedic examination in order to 
document all of the manifestations of 
degenerative joint disease of the knees 
and lumbar strain.  The claims file and a 
separate copy of this remand should be 
made available to the examiner, the review 
of which should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that are 
deemed necessary for an accurate 
assessment, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
knees and provide a diagnosis of any 
pathology found.  In examining the knees, 
the examiner should address each knee 
separately and document any limitation of 
motion, including any specific limitation 
of motion due to pain, expressed in terms 
of full extension being zero degrees.  
The examiner should also describe any 
subluxation or instability, crepitance, 
locking, or any other manifestation of 
disability.  

In examining the back the examiner should 
be asked to specify whether the 
examination revealed any evidence of 
muscle spasm, loss of lateral spine 
motion in the standing position, listing 
of the spine to one side, positive or 
negative Goldthwaite's sign, limitation 
of forward bending in the standing 
position, osteoarthritic changes or 
narrowing or irregularity of joint 
spaces, or any abnormal mobility on 
forced motion.  The examiner should also 
determine the range of motion of the 
lumbosacral spine, including any specific 
limitation of motion due to pain.

The examiner should also describe any 
functional loss pertaining to the back or 
knees, including the inability to perform 
normal working movements of the joints 
with normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
back or knee pathology.  The examiner 
should provide the complete rationale for 
all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
left ear hearing loss.  The RO should 
also re-adjudicate the issues of 
compensable ratings for degenerative 
joint disease of the knees and lumbar 
strain, including separate grants of 
service connection and independent 
ratings for the right and left knees.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


